Citation Nr: 1041323	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement an increased rating for left hip arthrosis, 
status post hip replacement, currently rated 50 percent 
disabling.

2.  Entitlement an increased rating for lumbosacral strain, 
currently rated 50 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or by being 
housebound.

4.  Entitlement to service connection for right hip arthrosis, 
status post hip replacement, claimed as secondary to lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to February 
1952.

These matters come before the Board of Veterans' Appeals (Board) 
from two rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In November 2008, the RO denied entitlement to increased ratings 
for lumbosacral strain and residuals of left hip replacement, 
then rated 50 and 30 percent disabling, respectively.  The RO 
also denied entitlement to SMC based on A&A or by being 
housebound.  In October 2009, the RO increased the rating for the 
left hip disability to 50 percent, effective the date of claim.  
As the Veteran has not indicated that he is satisfied with this 
rating, the issue of entitlement to an increased rating for his 
left hip disability remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the maximum possible rating unless he indicates otherwise).

Separately, in January 2007, the RO denied entitlement to service 
connection for right hip degenerative arthrosis, claimed as 
secondary to the service connected lumbosacral strain.  After 
receiving additional evidence, the RO confirmed this denial in 
October 2007.

In his June 2008 substantive appeal with regard to the claim for 
service connection for right hip arthrosis, the Veteran requested 
a Board hearing.  A video conference hearing was scheduled for 
April 2010, but the Veteran requested that the hearing be 
cancelled in March 2010.

In January 2007, the Veteran was granted a total disability 
rating based on individual unemployability (TDIU); thus, 
consideration of whether the increased ratings claims contain an 
inferred claim for a TDIU is unnecessary.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's degenerative arthrosis, left hip, status post 
hip replacement, has been manifested by no more than moderately 
severe residuals of weakness, pain, and limitation of motion.

2.  The AOJ has rated lumbosacral strain as analogous to 
unfavorable ankylosis of the entire thoracolumbar spine.  He does 
not have ankylosis of the entire spine.  The disability does not 
cause associated objective neurologic abnormalities or 
incapacitating episodes.

3.  The Veteran's service-connected disabilities result in his 
requiring assistance with a number of his activities of daily 
living (ADLs) and require care or assistance on a regular basis 
to protect himself from hazards or dangers incident to his daily 
environment.

4.  The Veteran's right hip arthrosis, status post hip 
replacement, is not related to his lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for a right 
hip disability, degenerative arthrosis, left hip, status post hip 
replacement, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, DC 5054 (2010).

2.  The criteria for a rating higher than 50 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2010).

3.  The criteria for SMC based on A&A have been met.  38 C.F.R. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).

4.  Right hip arthrosis, status post hip replacement, is not 
proximately due to, the result of, or aggravated by, service-
connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the claim for SMC based on A&A, this 
claim is substantiated, and there are no further VCAA duties with 
regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

As to the claims for increased ratings for left hip arthrosis and 
lumbosacral strain, in pre-rating May 2006 and August 2008 
letters, the RO notified the Veteran of the evidence needed to 
substantiate the claims for service connection for a right hip 
disability on a secondary basis and for increased ratings for 
left hip arthrosis and lumbosacral strain.  These letters also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the May 2006 and August 2008 letters 
complied with this requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the May 2006 and August 2008 letters.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).
  
In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded a May 2006 VA-
authorized examination as to the etiology of his right hip 
disability, and the examiner prepared an October 2006 
clarification.  In addition, the Veteran was afforded a September 
2008 VA examination and an October 2008 VA-authorized examination 
as to the severity of his left hip arthrosis and lumbosacral 
strain.  As discussed below, while the September 2008 VA examiner 
did not indicate that he reviewed the claims file and the October 
2008 VA-authorized examiner indicated that the claims file was 
not available for review, these examinations, were was adequate 
because they described the left hip and lumbosacral spine 
disabilities in sufficient detail to allow the Board's evaluation 
of them to be a fully informed one.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  There is no requirement that, in order for 
a VA examination to be considered adequate in every case, the 
claims file must be reviewed by the examiner.  See Nieves-
Rodriguez, 22 Vet. App. at 304 (a private medical opinion may not 
be discounted solely because the opining physician did not review 
the claims file and the Board may not prefer a VA medical opinion 
over a private medical opinion solely because the VA examiner 
reviewed the claims file); 20-95VAOPGCPREC 20-95 (July 14, 1995) 
(listing circumstances in which claims folder should be reviewed 
prior to VA examination, but declining to adopt a rule requiring 
such review in every case).  The May 2006 VA-authorized 
examination and October 2006 clarification were adequate because 
the examiner, who reviewed the claims file, explained the reasons 
for his conclusion as to the etiology of the right hip disability 
based on an accurate characterization of the evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for left hip 
arthrosis, lumbosacral strain, SMC based on A&A and housebound 
status, and for service connection for right hip arthrosis are 
thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the 
factual findings show distinct time periods during the appeal 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, the uniform 50 
percent ratings for left hip arthrosis and lumbosacral strain are 
proper.

Left Hip Arthrosis

The Veteran's degenerative arthrosis of the left hip, status post 
hip replacement, is rated under DC 5054, applicable to prosthetic 
hip replacement.  Under DC 5054, a 100 percent rating is assigned 
for 1 year following implantation of the prosthesis.  Following 
that one year period, a 50 percent rating is assigned for 
moderately severe residuals of weakness, pain or limitation of 
motion, a 70 percent rating is assigned for markedly severe 
residuals of weakness, pain or limitation of motion, and a 90 
percent rating is assigned for painful motion or weakness such as 
to require the use of crutches.  38 C.F.R. § 4.71a, DC 5054.  The 
Veteran's left hip replacement preceded the appeal period and 
there is no issue relating to the 100 percent rating following 
prosthetic implantation on this appeal.  The question is whether 
a rating higher than 50 percent is warranted for the left hip 
arthrosis, status post replacement.  The Board finds that it is 
not, because, for the following reasons, the symptoms more 
closely approximate moderately severe rather than markedly severe 
residuals of weakness, pain, or limitation of motion.

On the September 2007 VA A&A examination, marked limitation in 
range of motion of both hips was noted, as well as the fact that 
the Veteran walked with a walker and was intermittently in a 
wheel chair.  The examiner also noted that the Veteran's marked 
abnormality of gait rendered him able to walk only short 
distances with very little endurance.  However, the left hip 
arthrosis was not noted in the diagnosis section of the report.  
On the September 2008 VA examination, the examiner noted, in 
connection with the lumbosacral spine, that there was constant 
limitation in all directions with some radiation into the left 
hip occasionally.  The examiner also indicated that the Veteran 
noted "some pain about both hips with ambulation to the present 
time."  The diagnosis with regard to the hips was only bilateral 
total hip replacement.  On the October 2008 VA-authorized 
examination, the Veteran complained of pain with give way 
weakness, swelling, stiffness, and a tendency to lock, with 
severe flare-ups from almost any activity.  On examination of the 
hips, pelvic obliquity was normal, there were no muscle spasms or 
tenderness, and some muscle atrophy.  Left hip flexion was to 70 
degrees with 125 degrees considered normal, extension 10 degrees 
with 30 degrees normal, adduction 10 degrees with 25 degrees 
considered normal, abduction 15 degrees with 45 degrees 
considered normal, external rotation 30 degrees with 60 degrees 
considered normal, and internal rotation 30 degrees with 40 
degrees considered normal.  See also 38 C.F.R. § 4.71a, Plate II 
(normal hip flexion 125 degrees; normal hip abduction 45 
degrees).  Each of these measurements included increased pain, 
fatigue, weakness, lack of endurance, and incoordination, and the 
examiner indicated that the difference between the range of 
motion on examination and the normal range of motion figures 
represented the amount of motion lost after three repetitions of 
motion.

Given the minimal hip symptoms noted on the September 2008 VA 
examination ("some pain"), and the fact that there was still 
significant range of motion in each plane for the left hip even 
after repetitive testing and consideration of the DeLuca factors, 
the Board finds that the left hip symptoms more closely 
approximate moderately severe residual weakness, pain, or 
limitation of motion rather than markedly severe residuals.  
While the September 2007 VA A&A examiner noted marked limitation 
of motion of the hips and marked abnormality of gait, the use of 
the term "marked" is not dispositive.  Rather, the more precise 
range of motion findings of the October 2008 VA-authorized 
examiner provide a more specific basis for evaluating the 
residuals symptoms of the left hip disability.

In addition, higher ratings for the left hip disability are 
available under DC 5250 for ankylosis of the hip, flail joint, 
and impairment of the femur.  However, neither the additional 
limitation caused by the DeLuca factors nor the Veteran's 
statements indicate that he experiences the functional equivalent 
of ankylosis and there is no evidence of flail joint or 
impairment of the femur.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an increased rating for left hip arthrosis, 
status post hip replacement.  The benefit-of-the-doubt doctrine 
is therefore not for application with regard to this claim, and 
it  must therefore be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Lumbosacral Strain

The Veteran's lumbosacral strain is rated under 38 C.F.R. § 
4.71a, DC 5237.  However, all disabilities of the spine, 
including lumbosacral strain under DC 5237, are rated under 
either the General Rating Formula for Diseases and Injuries of 
the Spine (general rating formula) or the Formula for Rating 
Intervertebral Disc Syndrome (IVDS) Based on Incapacitating 
Episodes (formula for rating IVDS), whichever results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Note 1 to the general rating formula provides 
that any associated objective neurologic abnormalities are to be 
evaluated under an appropriate diagnostic code.

Under the general rating formula, the Veteran's current 50 
percent rating is consistent with unfavorable ankylosis of the 
entire thoracolumbar spine.  A
100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Note 5 to the General Rating Formula defines 
unfavorable ankylosis as including fixation of the spine or a 
portion thereof in flexion or extension, while fixation in a 
neutral position represents favorable ankylosis.

The Veteran is not entitled to a rating higher than 50 percent 
under the general rating formula because there is no evidence of 
unfavorable ankylosis of the entire spine.  The basis for the 50 
percent rating was the statement by the May 2006 VA-authorized 
examiner (prior to the appeal period in this case) that the there 
was a kyphotic deformity in the upper to mid lumbar region and 
little, if any, mobility remaining in the lumbar spine, but it 
was uncertain as to whether this was due to protective spasm or 
arthritic ankylosis.  This statement indicated at most 
unfavorable ankylosis of the thoracolumbar pine, and not the 
entire spine.  On the September 2007 VA examination for 
housebound status or permanent A&A, there was no indication of 
unfavorable ankylosis of the entire spine.  The examiner 
indicated that the Veteran was hunched over with an unstable 
gait.  In describing the restriction of the spine, the examiner 
indicated that there was osteoporosis and with decreased range of 
motion.  The diagnoses relating to the back were chronic low back 
pain - osteoarthritic, and osteoporosis.  On the September 2008 
VA examination, the examiner first indicated that there were fair 
ranges of motion of the neck "with some stiffness to all 
motions," and subsequently indicated that there was marked 
dorsal kyphosis and marked stiffness to all motions of the back.  
On the October 2008 VA-authorized examination, the lumbar spine 
was always in a flexed position and the Veteran could not achieve 
a proper extension.  The examiner did not address the cervical 
spine.

The above evidence reflects that that there has been no 
indication of unfavorable ankylosis of the entire spine, and the 
September 2008 VA examiner indicated that the cervical spine 
(which he described as the neck) had fair range of motion and had 
only "some" stiffness in each plane.  As ankylosis requires 
fixation and the cervical spine was either not noted to be in a 
fixed position or was affirmatively noted to have only some 
stiffness and good range of motion, the medical evidence does not 
reflect that there has been unfavorable ankylosis of the entire 
spine warranting a 100 percent rating.  Moreover, neither the 
Veteran nor his representative specifically indicated that there 
was unfavorable ankylosis of the entire spine.

In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA generally is required to consider the 
extent that the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated, such as during times when his symptoms are most 
prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  However, these provisions are not 
for consideration where, as in this case, the Veteran is in 
receipt of the highest rating based on limitation of motion and a 
higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).  In any event, the October 2008 VA examiner 
indicated that range of motion was flexion 40 degrees, extension 
0 degrees, and lateral flexion and rotation 5 degrees bilaterally 
for each, with these figures representing loss of motion due to 
the DeLuca factors of 50, 30, and 25 degrees, respectively.  
Thus, even considering functional loss due to the DeLuca factors, 
there was no indication that the reduction was so substantial as 
to cause the functional equivalent of unfavorable ankylosis of 
the entire spine.  Similarly, while the Veteran complained of 
back and hip pain with give way weakness, swelling, stiffness, 
and a tendency to lock, with severe flare-ups from almost any 
activity, he did not indicate that they caused the functional 
equivalent of unfavorable ankylosis of the entire spine.  
Therefore, a rating higher than 50 percent is not warranted based 
on the DeLuca factors.

In addition, there have been no associated objective neurologic 
abnormalities warranting a separate evaluation under any 
potentially applicable diagnostic code during the appeal period 
pursuant to Note 1 to the general rating formula.  On the 
September 2008 VA examination, all modality to sensation and 
motor power were intact and active with the exception of the 
hypoesthesia to a light touch and pinprick in both lower legs, 
lower thirds, and both feet.  The superficial and deep tendon 
reflexes were extremely sluggish to inactive, but were equal 
bilaterally.  On the October 2008 VA-authorized examination, the 
Veteran denied any radiation of pain to the lower extremities.  
Straight leg raise was negative in the seated position and could 
not be tested in the supine position.  Pulses were 1+ at the hips 
bilaterally and 1+ at the dorsalis pedis.  Gross motor strength 
was 4/5, although the examiner noted that the Veteran was 
becoming deconditioned due to his poor posture.  Sensation to 
light touch and pinprick was grossly intact, and reflexes were 
not elicited at the knees or ankles.  There was no neurologic 
diagnosis made in connection with the lumbosacral strain.  The 
above evidence reflects that neurologic findings have been mostly 
normal throughout the appeal period, and the neurologic 
abnormalities noted have not caused mild incomplete paralysis of 
the sciatic or any nerve, or the equivalent degree of neuritis or 
neuralgia.  See 38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic Code 
8520 (2010).  There is thus no basis for a separate rating for 
objective neurologic abnormalities associated with the Veteran's 
lumbosacral strain under the general rating formula.

There is also no basis for a rating higher than 50 percent under 
the formula for rating IVDS.  Note 1 to the formula for rating 
IVDS defines an incapacitating episode as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  While the Veteran 
reported on the October 2008 VA-authorized examination that he 
had at least 30 incapacitating episodes during the previous 12 
months, he did not indicate how many were due to his back as 
opposed to his back and hips, and there is no evidence of the 
prescription of bed rest by a physician due to symptoms of 
lumbosacral strain during the appeal period.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an increased schedular rating lumbosacral 
strain.  The benefit-of-the-doubt doctrine is therefore not for 
application with regard to this claim, and it must therefore be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, 
such consideration requires requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
lumbosacral strain and left hip arthrosis are fully contemplated 
by the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as "governing 
norms" is not required.

SMC

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of 
service-connected disability, the Veteran has is so helpless as 
to be in need of regular aid and attendance of another person. 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be 
accorded consideration in determining whether the Veteran is in 
need of regular aid and attendance of another person: the 
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without such aid; inability of the Veteran to feed himself 
because of the loss of coordination of upper extremities or 
because of extreme weakness; and the  inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
Veteran from the hazards or dangers incident to his daily 
environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated 
in 38 C.F.R. § 3.352(a) be found to exist before a favorable 
rating may be made. The particular personal functions which the 
Veteran is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there is a constant need. 38 
C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in section 
3.352(a) must be present for a grant of SMC based on need for aid 
and attendance).

The issue in this case is not whether the Veteran is so helpless 
as to need regular aid and attendance.  VA A&A examiners, 
including in September 2007, have repeatedly certified that the 
Veteran requires the daily personal health services of a skilled 
provider without which he would require hospital, nursing home, 
or other institutional care.  Moreover, these examiners have 
noted inabilities or incapacities of the type specified in 38 
C.F.R. § 3.352(a).  The issue in this case is whether these 
inabilities or incapacities are due to the Veteran's service-
connected lumbosacral spine and left hip disabilities.  The Board 
finds that they are.  The physician who performed the August 2006 
VA examination and prepared an October 2006 clarification 
indicated that the Veteran was "essentially a total care patient 
. . . unable to drive, walk any significant distance, and [had] 
difficulty even getting his clothing on, getting in and out of 
bed, etc."  The September 2007 VA examiner noted that the 
Veteran was able to leave his home or immediate premises with his 
wife to go to medical appointments.  On the October 2008 VA-
authorized examination, the examiner indicated that the Veteran's 
lumbosacral strain and hip disabilities affected his activities 
of daily living such as grooming, bathing, using the toilet, and 
dressing.  The examiner noted the severity of the service-
connected disabilities and that sitting, standing, bending, 
stooping, pushing, pulling, lifting, kneeling, crawling, 
squatting, and walking cause a flare-up of pain.  The September 
2008 VA examiner noted that the Veteran had been using a walker 
for about two years, was unable to climb stairs, had considerable 
difficulty dressing and feeding himself, and, while he had normal 
bowel function, had urgency and frequency of urination.

The above evidence supports a grant of SMC based on aid and 
attendance because the Veteran's lumbosacral strain and hip 
disabilities prevent him from leaving his home other than to go 
to medical appointments, render him unable to drive, walk 
significantly, impact his ability to groom himself, and require 
care or assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  Thus, the 
Veteran is unable to function in an appropriate manner without 
aid and assistance and is in need of the regular aid and 
attendance of another person due to his service-connected 
disabilities.  Accordingly, SMC based on A&A is warranted and the 
claim must be granted.

Because the A&A benefit is paid at a higher rate than the 
housebound benefit, the claim for benefits based on being 
housebound is rendered moot.

Service Connection

The Veteran experiences headaches that he claims are caused by 
his service connected lumbosacral spine disability.  While 
service connection is warranted where a current disability 
resulted from an injury or disease incurred in or aggravated by 
active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a), service connection is also warranted for a disability 
which is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service 
connection is warranted for any increase increase in severity of 
a nonservice-connected disability that is proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(b).  This latter provision was added as part of an 
amendment intended conform VA regulations to Allen v. Brown, 7 
Vet. App. 439 (1995), and also limited the circumstances in which 
VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, 
which took effect after the Veteran filed his May 2006 claim, is 
more restrictive, the former regulation is applicable.  In any 
event, the Board will find below that there is no aggravation.

As noted above, the Veteran has been granted service connection 
for lumbosacral strain, rated 50 percent disabling, and claims 
that this disability caused his right hip arthritis which led to 
hip replacement surgery and current right hip arthrosis status 
post hip replacement surgery.

The Veteran was previously granted service connection for left 
hip arthrosis status post hip replacement surgery as related to 
his service-connected lumbosacral strain, and advances a similar 
theory in the present case.  The grant of service connection was 
based on the opinion of the June 2005 VA-authorized examiner, who 
opined that the change in the Veteran's back mechanics led to a 
degenerative left hip condition and eventually a left hip 
replacement.  Significantly, however, he did not offer an opinion 
as to a possible relationship between the lumbosacral strain and 
the right hip disability.  The only medical opinion on that 
question is that of the physician who performed the May 2006 VA-
authorized examination and offered an October 2006 clarification.  
In both documents, the physician, a Diplomate of the American 
Board of Orthopedic Surgery, criticized the reasoning and 
qualifications of the June 2005 VA-authorized examiner.  He noted 
that the June 2005 VA-authorized examiner was a Diplomate of the 
American Board of Psychiatry and Neurology and that he did not 
offer any supporting data for his conclusion.  The May 2006 VA-
authorized examiner noted that, while low back disease can cause 
radiating pain, abnormal gait and lumbar mechanics are not 
scientifically associated with degenerative arthrosis of the hip 
joints, that patients with fusions in the lumbar region do not 
have a higher incidence of hip joint arthritis than people with 
normal lumbar flexibility, and that, while stiffness in the hip 
joints clearly does accelerate degenerative changes in the lumbar 
spine, he was unaware of any theory or scientific evidence that 
stiffness or abnormal mechanics in the lumbar region results in 
osteoarthritis of the hips.  Significantly, in October 2006 
clarification, the examiner stated generally, "There is no 
significant medical probability that these arthritic conditions 
in the hips are related to his spinal injury," and went on to 
state that the arthritis of the right hip "is not caused by or 
the result of his spinal condition."  Thus, he indicated that 
the right hip disability is neither caused nor aggravated by the 
lumbosacral strain.

As the May 2006 VA-authorized examiner provided a detailed 
rationale for his conclusions based on review of the claims file 
and examination of the Veteran, his opinion is entitled t 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  In addition, there is 
no contrary medical opinion and, as noted by the May 2006 VA-
authorized examiner, the opinion linking the left hip disability 
to the lumbosacral strain was offered by a physician who was not 
an orthopedic specialist and did not cite any studies to support 
his conclusion that alteration of mechanics of the back caused 
the right hip disability.

In addition, the Veteran did not, in his written statements, 
explain why he believed that his right hip disability was related 
to his lumbosacral strain.  To the extent that he is competent to 
offer an opinion on this etiological question, the specific and 
reasoned opinion of the May 2006 VA-authorized examiner is of 
greater probative weight than the Veteran's generalized lay 
assertions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).

As the preponderance of the evidence thus indicates that the 
Veteran's right hip disability is neither caused nor aggravated 
by his service-connected lumbosacral strain, the benefit-of-the-
doubt doctrine is not for application, and the claim for service 
connection for right hip arthrosis, status post hip replacement 
surgery, on a secondary basis, must be denied. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

Notwithstanding its denial of the claim on a secondary basis, the 
Board must consider whether service connection on any other basis 
is reasonably raised by the record.  See Robinson v. Shinseki, 
557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all 
filings must be read in a liberal manner); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (Board must review all issues 
reasonably raised from a liberal reading of all documents in the 
record).  See also 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010) (the availability of service connection on a 
presumptive basis does not preclude consideration of service 
connection on a direct basis).

The Board finds that the issue of service connection for right 
hip arthrosis, status post hip replacement surgery on a direct or 
presumptive basis (for the pre-replacement arthritis as a chronic 
disease, see 38 C.F.R. § 3.309(a)), is not reasonably raised by 
the evidence of record.  The Veteran did not contend, and the 
evidence does not reflect, that he had right hip arthritis in 
service or within the one-year presumptive period, that he 
experienced continuity of symptomatology since service, or that 
his right hip disability is otherwise related to service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 
C.F.R. § 3.303 (service connection based on current disability, 
in-service disease, injury, or event, and nexus between the two); 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b) (continuity of symptomatology); 38 C.F.R. § 3.303(d) 
(service connection for disability first diagnosed after 
discharge); 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a) (presumptive service connection for listed disease 
including organic diseases of the nervous system that manifest 
within a specified time period, usually one year).  There are no 
notations of right hip symptomatology in the STRs, the Veteran 
was discharged because of lumbosacral strain, and the lay and 
medical evidence reflects that the headaches first manifested 
many years after service, and there is no lay or medical evidence 
of a nexus between the current right hip disability and service.   
Moreover, the Veteran did not engage in combat with the enemy and 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
therefore not applicable.   Therefore, consideration of service 
connection on any other basis than the secondary theory advanced 
by the Veteran is not warranted.

ORDER

Entitlement an increased rating for left hip arthrosis, status 
post hip replacement, currently rated 50 percent disabling, is 
denied.

Entitlement an increased rating for lumbosacral strain, currently 
rated 50 percent disabling, is denied.

Entitlement to SMC based on A&A is granted.

Entitlement to SMC based on being housebound is dismissed as 
moot.

Entitlement to service connection for right hip arthrosis, status 
post hip replacement, claimed as secondary to lumbosacral strain, 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


